Name: Council Regulation (EC) No 2595/97 of 18 December 1997 amending Regulation (EEC) No 2075/92 on the common organization of the market in raw tobacco and fixing the guarantee thresholds for leaf tobacco by group of tobacco varieties for the 1998 harvest
 Type: Regulation
 Subject Matter: agricultural policy;  agri-foodstuffs;  agricultural structures and production;  plant product
 Date Published: nan

 23 . 12. 97 I EN 1 Official Journal of the European Communities L 351 / 11 COUNCIL REGULATION (EC) No 2595/97 of 18 December 1997 amending Regulation (EEC) No 2075/92 on the common organization of the market in raw tobacco and fixing the guarantee thresholds for leaf tobacco by group of tobacco varieties for the 1998 harvest 1 . Article 3 ( 1 ) shall be replaced by: ' 1 . A premium scheme shall apply to tobacco of the 1993 to 1998 crops . Within each variety group the premium rate shall be the same for all varieties .' 2 . Article 9 ( 1 ) shall be replaced by: * 1 . To ensure observance of the guarantee thresh ­ olds, production quotas shall be imposed for the 1995 to 1998 crops .' THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 26 of Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organiza ­ tion of the market in raw tobacco (4), requires the Commission to submit proposals on the premium and quota arrangements to be used in the organization of this market; Whereas the market organization arrangements in force since the 1993 crop should apply up to the 1998 crop so that a reform in depth can apply from the 1999 crop, Article 2 For the 1998 harvest, the guarantee thresholds referred to in Articles 8 and 9 of Regulation (EEC) No 2075/92 and fixed by Regulation (EC) No 41 5/96 shall apply by variety group and by Member State for the 1996 and 1997 harvests . HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2075/92 is hereby amended as follows: Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1997 . For the Council The President F. BODEN (') OJ C 350 , 19 . 11 . 1997, p. 25 . I1) Opinion delivered on 16 December 1997 (not yet published in the Official Journal). (3) Opinion delivered on 10 December 1997 (not yet published in the Official Journal). (4) OJ L 215, 30 . 7. 1992, p. 70 . Regulation as last amended by Regulation (EC) No 2444/96 (OJ L 333, 21 . 12 . 1996, p. 40). 0 OJ L 59, 8 . 3 . 1996, p. 3 .